                      Case 16-12807                 Doc 56           Filed 10/30/18 Entered 10/30/18 22:01:57                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Greg T Markelz                                                                  §           Case No. 16-12807
                   Tami E Markelz                                                                  §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/14/2016 . The undersigned trustee was appointed on 04/14/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             282,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        28,138.88
                                                     Bank service fees                                                               2,150.97
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             251,710.15

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-12807                  Doc 56          Filed 10/30/18 Entered 10/30/18 22:01:57                                      Desc Main
                                                         Document     Page 2 of 14




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/23/2016 and the
      deadline for filing governmental claims was 10/11/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 17,350.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 17,350.00 , for a total compensation of $ 17,350.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 35.10 , for total expenses of $ 35.10 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/11/2018                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                      Page:       1
                                         Case 16-12807              Doc 56   Filed 10/30/18 Entered 10/30/18 22:01:57                                      Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   3 of 14AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                       Exhibit A
Case No:              16-12807                       BWB             Judge:        Bruce W. Black                               Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Greg T Markelz                                                                                            Date Filed (f) or Converted (c):   04/14/2016 (f)
                      Tami E Markelz                                                                                            341(a) Meeting Date:               05/16/2016
For Period Ending:    10/11/2018                                                                                                Claims Bar Date:                   08/23/2016


                                   1                                              2                            3                             4                          5                             6

                         Asset Description                                      Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                               Assets
                                                                                                        and Other Costs)

  1. 4200 Bunratty Lane                                                                201,000.00                  201,000.00                                                 32,000.00                         FA
     Plainfield Il 60586-0000 Will
  2. Pueblo Bonito Sunset Beach                                                               0.00                       0.00                                                       0.00                        FA
  3. 2013 Jeep Wrangler Mileage: 23,000                                                 29,000.00                        0.00                                                       0.00                        FA
  4. 2014 Infiniti Q50 Mileage: 24,000                                                  39,000.00                        0.00                                                       0.00                        FA
  5. Debtor's Used Appliances -- Refrigerator, Stove, Washer, Dry                        1,250.00                        0.00                                                       0.00                        FA
  6. Debtor's Used Furniture, Household Linens, Kitchenware                                 750.00                       0.00                                                       0.00                        FA
  7. Used Televisions, Used Dvd, Stereo, Computers                                       1,000.00                        0.00                                                       0.00                        FA
  8. 2 Thomas Kinkade Prints, Thomas Kinkade Plate Set; Lassen                              500.00                       0.00                                                       0.00                        FA
     Pr
  9. Debtor's Clothes                                                                    1,000.00                        0.00                                                       0.00                        FA
 10. Debtor's Wedding Rings                                                              2,500.00                        0.00                                                       0.00                        FA
 11. Abri Credit Union                                                                      500.00                       0.00                                                       0.00                        FA
 12. First Community Bank                                                                   500.00                       0.00                                                       0.00                        FA
 13. Bridge Technology Inc.                                                                   1.00                       0.00                                                       0.00                        FA
 14. Bridge And Track Crane, Llc                                                              1.00                       0.00                                                       0.00                        FA
 15. Mopco Strategic Services Inc.                                                          100.00                       0.00                                                       0.00                        FA
 16. Debtor's 401K Plan With Warehouse Direct                                            1,000.00                        0.00                                                       0.00                        FA
 17. State Bank Of Graymont                                                             25,000.00                        0.00                                                       0.00                        FA
 18. Northwest Mutual -- Multiple Accounts                                             278,559.00                        0.00                                                       0.00                        FA
 19. State Law Trust (u)                                                                Unknown                    250,000.00                                                250,000.00                         FA
INT. Void (u)                                                                                 0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                   $581,661.00               $451,000.00                                                 $282,000.00                       $0.00


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                        Page:        2
                                        Case 16-12807               Doc 56        Filed 10/30/18 Entered 10/30/18 22:01:57               Desc Main   (Total Dollar Amount in Column 6)
                                                                                   Document     Page 4 of 14

Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                                         Exhibit A

The Trustee is preparing the final report.



RE PROP #             19   --   The Debtor did not disclose this interest.

Initial Projected Date of Final Report (TFR): 06/30/2017              Current Projected Date of Final Report (TFR): 11/30/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 16-12807                 Doc 56 Filed 10/30/18
                                                                                           FORM 2Entered 10/30/18 22:01:57                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-12807                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                Exhibit B
      Case Name: Greg T Markelz                                                                                              Bank Name: Associated Bank
                   Tami E Markelz                                                                                 Account Number/CD#: XXXXXX1460
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4216                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/11/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                         ($)
   10/07/16             1          Krockey Cernugel Cowgill and Clark Trust Equity Buy OUt                                           1110-000              $32,000.00                               $32,000.00
                                   Account
                                   3180 Theodore Street
                                   ]Suite 102
                                   Joliet, IL
   11/07/16                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $32.22          $31,967.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/16                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $45.99          $31,921.79
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $47.46          $31,874.33
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $47.39          $31,826.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/28/17           5001         International Sureties, LTD.              2017 Bond Payment                                       2300-000                                       $14.43          $31,812.51
                                   Suite 420
                                   701 Pydras Street
                                   New Orleans, LA 70139
   03/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $42.74          $31,769.77
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/07/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $47.24          $31,722.53
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/28/17           5002         Chuhak & Tecson,                          Trustee's Attorneys Fees and                                                                       $9,360.48           $22,362.05
                                   30 South Wacker Drive Suite 2600          Expenses
                                   Chicago, Illinois 60606
                                   Chuhak & Tecson,                                                                   ($8,992.50)    3210-000

                                   Chuhak & Tecson,                                                                    ($367.98)     3220-000

   05/05/17                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $45.64          $22,316.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $32,000.00           $9,683.59
                                                                                                                                                                                                    Page:           2
                                         Case 16-12807                 Doc 56 Filed 10/30/18
                                                                                           FORM 2Entered 10/30/18 22:01:57                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-12807                                                                                                Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Greg T Markelz                                                                                               Bank Name: Associated Bank
                   Tami E Markelz                                                                                 Account Number/CD#: XXXXXX1460
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX4216                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/11/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   06/07/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $34.52          $22,281.89
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $32.06          $22,249.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $33.08          $22,216.75
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $33.03          $22,183.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $31.92          $22,151.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $32.93          $22,118.87
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $31.82          $22,087.05
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17           5003         Chuhak & Tecson,                          Trustee's Attorney Fees and                                                                         $13,053.67             $9,033.38
                                   30 South Wacker Drive Suite 2600          Expenses
                                   Chicago, Illinois 60606
                                   Chuhak & Tecson,                                                                   ($12,685.00)    3210-000

                                   Chuhak & Tecson,                                                                     ($368.67)     3220-000

   01/08/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $32.84            $9,000.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $14.64            $8,985.90
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $12.07            $8,973.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                               $0.00          $13,342.58
                                                                                                                                                                                                   Page:           3
                                         Case 16-12807                 Doc 56 Filed 10/30/18
                                                                                           FORM 2Entered 10/30/18 22:01:57                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-12807                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Greg T Markelz                                                                                              Bank Name: Associated Bank
                   Tami E Markelz                                                                                  Account Number/CD#: XXXXXX1460
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4216                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/11/2018                                                                             Separate Bond (if applicable):


       1                2                                 3                                           4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   03/28/18             19         Anthony J. Markelz                        Settlement Payment 1 of 2                               1229-000             $125,000.00                               $133,973.83
                                   111 Rieser Circle
                                   Naperville, IL 60565
   03/28/18             19         Lauren J Markelz                          Settlement Payment 2 of 2                               1229-000             $125,000.00                               $258,973.83
                                   4200 Bunratty LN
                                   Plaintfiled, IL 60586-7806
   04/06/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $61.29         $258,912.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $372.42         $258,540.12
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/16/18           5004         Chuhak & Tecson,                          Attorney Fees and Expenses                                                                          $5,710.30          $252,829.82
                                   30 South Wacker Drive Suite 2600
                                   Chicago, Illinois 60606
                                   Chuhak & Tecson,                                                                   ($5,587.50)    3210-000

                                   Chuhak & Tecson,                                                                     ($122.80)    3220-000

   06/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $381.64         $252,448.18
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $363.22         $252,084.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                       $374.81         $251,710.15
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $282,000.00           $30,289.85
                                                                                                                   Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                             Subtotal                                     $282,000.00           $30,289.85
                                                                                                                   Less: Payments to Debtors                     $0.00                $0.00
                                                                                                             Net                                          $282,000.00           $30,289.85



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                       $250,000.00            $7,263.68
                                                                                                                                                            Page:     4
                                 Case 16-12807    Doc 56          Filed 10/30/18 Entered 10/30/18 22:01:57          Desc Main
                                                                   Document     Page 8 of 14
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX1460 - Checking                                        $282,000.00               $30,289.85           $251,710.15
                                                                                                         $282,000.00               $30,289.85           $251,710.15

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $282,000.00
                                            Total Gross Receipts:                     $282,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                        $0.00                $0.00
                  Case 16-12807               Doc 56       Filed 10/30/18 Entered 10/30/18 22:01:57              Desc Main
                                                            Document     Page 9 of 14
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-12807                                                                                                         Date: October 11, 2018
Debtor Name: Greg T Markelz
Claims Bar Date: 8/23/2016


Code #     Creditor Name And Address           Claim Class       Notes                              Scheduled           Claimed            Allowed
           Zane L. Zielinski, Trustee          Administrative                                           $0.00         $17,350.00         $17,350.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

           Zane L. Zielinski, Trustee          Administrative                                           $0.00             $35.10             $35.10
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

           Chuhak & Tecson                     Administrative                                           $0.00          $5,587.50          $5,587.50
100        30 South Wacker Drive Suite 2600
3210       Chicago, Illinois 60606                               third fee application




           Chuhak & Tecson                     Administrative                                           $0.00          $2,372.50          $2,372.50
100        30 South Wacker Drive Suite 2600
3210       Chicago, Illinois 60606                               Fourth and Final Fee Application




           Chuhak & Tecson                     Administrative                                           $0.00          $8,992.50          $8,992.50
100        30 South Wacker Drive Suite 2600
3210       Chicago, Illinois 60606




           Chuhak & Tecson                     Administrative                                           $0.00         $12,685.00         $12,685.00
100        30 South Wacker Drive Suite 2600
3210       Chicago, Illinois 60606




           Chuhak & Tecson                     Administrative                                           $0.00            $367.98            $367.98
100        30 South Wacker Drive Suite 2600
3220       Chicago, Illinois 60606




           Chuhak & Tecson                     Administrative                                           $0.00            $368.67            $368.67
100        30 South Wacker Drive Suite 2600
3220       Chicago, Illinois 60606




           Chuhak & Tecson                     Administrative                                           $0.00            $122.80            $122.80
100        30 South Wacker Drive Suite 2600
3220       Chicago, Illinois 60606




                                                                              Page 1                        Printed: October 11, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                  Case 16-12807              Doc 56       Filed 10/30/18 Entered 10/30/18 22:01:57                           Desc Main
                                                           Document     Page 10 of 14
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-12807                                                                                                                     Date: October 11, 2018
Debtor Name: Greg T Markelz
Claims Bar Date: 8/23/2016


Code #     Creditor Name And Address          Claim Class       Notes                                          Scheduled            Claimed            Allowed
           Alan D. Lasko & Associates P.C.    Administrative                                                       $0.00           $3,510.70          $3,510.70
100        205 West Randolph Street
3410       Suite 1105
           Chicago, IL 60606


           Alan D. Lasko & Associates P.C.    Administrative                                                        $0.00             $23.32             $23.32
100        205 West Randolph Street
3420       Suite 1105
           Chicago, IL 60606


1          Discover Bank                      Unsecured                                                         $9,991.02         $10,178.61         $10,178.61
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          Essendant Co.                      Unsecured                                                       $392,772.58       $389,968.60         $389,968.60
300        C/O Teller, Levit & Silvertrust
7100       19 S Lasalle Street, #701
           Chicago, Il 60603


3          Capital One Bank (Usa), N.A.       Unsecured                                                         $8,905.00         $15,810.27         $15,810.27
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




4          Capital One Bank (Usa), N.A.       Unsecured                                                         $8,831.00          $8,941.00          $8,941.00
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




5          James Markelz Family Trust         Unsecured                                                       $100,201.28       $369,514.10         $369,514.10
300        Jmft C/O Nancy Gatens
7100       8106 San Fernando Way                                This claim was withdrawn on August 31, 2018
           Dallas, Tx 75218


6          American Infosource Lp As Agent    Unsecured                                                             $0.00            $211.75            $211.75
300        For
7100       Presence Health
           Po Box 248838
           Oklahoma City, Ok 73124-8838

7          American Express Bank Fsb          Unsecured                                                             $0.00            $844.20            $844.20
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701




                                                                            Page 2                                      Printed: October 11, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                 Case 16-12807              Doc 56          Filed 10/30/18 Entered 10/30/18 22:01:57        Desc Main
                                                             Document     Page 11 of 14
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-12807                                                                                                    Date: October 11, 2018
Debtor Name: Greg T Markelz
Claims Bar Date: 8/23/2016


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled            Claimed             Allowed
8          Department Store National Bank     Unsecured                                           $0.00            $121.06             $121.06
300        C/O Quantum3 Group Llc
7100       Po Box 657
           Kirkland, Wa 98083-0657


           Case Totals                                                                       $520,700.88       $847,005.66         $847,005.66
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3                  Printed: October 11, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 16-12807              Doc 56     Filed 10/30/18 Entered 10/30/18 22:01:57             Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-12807
     Case Name: Greg T Markelz
                 Tami E Markelz
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $              251,710.15

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Zane L. Zielinski, Trustee        $        17,350.00 $                0.00 $      17,350.00
      Trustee Expenses: Zane L. Zielinski, Trustee $                  35.10 $             0.00 $             35.10
      Attorney for Trustee Fees: Chuhak &
      Tecson                                          $        29,637.50 $        27,265.00 $            2,372.50
      Attorney for Trustee Expenses: Chuhak &
      Tecson                                          $           859.45 $           859.45 $                 0.00
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates P.C.                          $              3,510.70 $                0.00 $         3,510.70
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates P.C.                         $               23.32 $             0.00 $             23.32
                 Total to be paid for chapter 7 administrative expenses               $               23,291.62
                 Remaining Balance                                                    $              228,418.53


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 16-12807             Doc 56   Filed 10/30/18 Entered 10/30/18 22:01:57              Desc Main
                                             Document     Page 13 of 14




                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 426,075.49 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 53.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank              $        10,178.61 $              0.00 $          5,456.74
     2                    Essendant Co.              $       389,968.60 $              0.00 $       209,061.67
                          Capital One Bank (Usa),
     3                    N.A.                       $        15,810.27 $              0.00 $          8,475.87
                          Capital One Bank (Usa),
     4                    N.A.                       $         8,941.00 $              0.00 $          4,793.26
                          American Infosource Lp As
     6                    Agent For                 $            211.75 $              0.00 $            113.52
                          American Express Bank
     7                    Fsb                        $           844.20 $              0.00 $            452.57
                          Department Store National
     8                    Bank                      $            121.06 $              0.00 $              64.90
                 Total to be paid to timely general unsecured creditors               $              228,418.53




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 16-12807              Doc 56   Filed 10/30/18 Entered 10/30/18 22:01:57             Desc Main
                                             Document     Page 14 of 14




                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
